Interim Decision #1266

MAT= OF TARABOOGHIA

In DEPORTATION Proceedings
A-7957351

Decided by Board February 11,1693
An anen lone entered the United States as a crewman', is uLatuLorlly iucligible
for suspension of deportation tinder the provisions of section 244(f) of the
Immigration and Nationality Act, as amended by section 4, Act of October 24,
1962, notwithstanding he had pending on the effective date of the amendment
an application Tor suspension of deportation.
CHARGE

Warrant: Act of 1924—Remained longer--crewman.

The ease comes forward on appeal from the decision of the special
inquiry officer entered November 29, 1962, finding the respondent subject to deportation on the charge stated above; holding that he is not
eligible for the discretionary relief of suspension of deportation because he entered as a seaman or crewman; granting him the privilege
of voluntary departure and providing for an automatic order of deportation should he fail to depart; and further directing that if Aus-

tralia, the country the respondent designated as the place of deportation, is unwilling to accept the respondent, he should then be deported
to Italy.
The record relates to a 49-year-old married male alien, who was
born in Sansego, Italy, which later became Yugoslavia, and who is
presently stateless. His last and only entry into the United States occurred at Newport News, Virginia, on February 27, 1951, "SS Brazil"
when he was admitted under section 8(5) of the Act of 1924 as a

seaman. He has since remained in the United States. The charge
of deportability is established.
The warrant of arrest was originally served on respondent on
October 10, 1952, and he was accorded a hearing on November 19,
1952. The special inquiry officer found him deportable as charged
in the warrant of arrest, denied the application for suspension of deportation inasmuch as the respondent at that time had resided in the
United States only two years, had no family ties in this country and
181

Interim Decision #1266

•
was not eligible for that form of discretionary relief. The special
inquiry officer denied applications for voluntary departure and preexamination or voluntary departure alone. On June 17, 1953, this
Board dismissed the appeal from the decision of the hearing officer.
On January 31, 1958, this Board dismissed a motion to reopen for the
reason that the motion was unsupported by evidentiary data or points
of law or precedents to support the motion to reopen for suspension
of deportation under 8 U.S.C. 1254(a) (1) of the Immigration and
Nationality Act of 1952 or, in the alternative for the purpose of pre.examination. On May 8, 1958, the Acting Regional Commissioner,
Northeast Region, Burlington, Vermont denied respondent's application for stay of deportation pursuant to section 243 (h) of the Immigration and Nationality Act for failure to establish that the applicant would be subjected to physical persecution if returned to the country to which his deportation was designated, to wit, Italy. On March
24, 1961, a motion requesting that the outstanding order of deportation
be set aside and the proceedings be reopened to permit application for
suspension of deportation under section 244(a) (5) of the Immigration
and Nationality Act was denied for the reason that the motion was not
properly supported. On March 1, 1962, this Board granted the motion to reopen to permit the respondent to apply for suspension of
deportation.
On the issue of discretionary relief it has been established that the
respondent has resided in the United States continuously since his
entry on February 27, 1951, as a seaman. When he first made application for suspension of deportation under section 19(c) (2) of the
Immigration Act of 1917 (8 U.S.C. 155) being on November 19, 1952,
respondent was clearly ineligible because he had no close family ties
in the United States who were dependent upon him for support and
he had not been in this country for a period of seven years; nor did ho
possess those qualifications on December 24, 1952, the date the Immigration Act of 1917 was repealed.
The respondent's present application for suspension of deportation
under section 244 of the Immigration and Nationality Act was made
during the course of the reopened hearing on March 16, 1962. The
hearings were concluded on May 23, 1962. The decision of the special
inquiry officer was handed down on November 29, 1962. In the meantime there had been enacted on October 24, 1962, Public Law 87-885
<76 Stat. 1247). Section 4 of Public Law 87-885 amended section 244
of the Immigration and Nationality Act (8 U.S.C. 1254) by streamlining or condensing the five subsections of section 244(a) into two
subsections; and added paragraph (f) which provides that no provision of this section shall be .applicable to an alien who (1) entered
the United States as a crewman; * ". The special inquiry officer
182

Interim Decision #1266
held that applications previously made under section 244(a) (1)
through (5) prior to October 24, 1962, have not been preserved and
that he was required to determine the respondent's application for
suspension of deportation under section 241 as presently amended.
Inasmuch as that section specifically provided that suspension of deportation should not be granted to an alien who entered the United
States as a crewman which, by definition in section 101 (a) (10) of the
Act includes a seaman, and inasmuch as the respondent had entered
the United States as a seaman, the special inquiry officer concluded he
fell within this terminology and was barred from suspension of
deportation.
Counsel for the respondent has filed a brief in which he contends
that the amendment of section 244 by section 4of Public Law 81-885 on
October 24, 1962, was prospective in nature and applied only to future
crewman arrivals and not to all persons in that category already in the
United States; and that this respondent, who was already deportable,
was not affected by the new Act. Counsel also argues that under the
savings clause, section 405(a) of the Act, the present application for
suspension of deportation as well as the one made before the effective
date of the 1952 Act should be and are preserved and that the respondent should be found statutorily eligible for the relief of suspension
of deportation. Counsel also states that the respondent, being statutorily eligible, should be granted the discretionary relief requested.
Public Law 87-885 approved October 24, 1962 (76 Stat. 1247)
originated as Senate Bill S. 3361 to facilitate the entry of alien skilled
specialists and certain relatives of United States citizens and for
other purposes. The legislative history of the bill, as finally reported

in the statement. of the Managers on the part of the House, shows that
agreement was reached by the Committee of Conference with regard
to the House amendment numbered 1 to amend the language of section
4 of the Senate Bill to achieve the purpose envisioned by the Senate
in a modified manner. As intended by the Senate, relief would have
been granted to certain aliens physically present in the United States,
but that under the language agreed to by the Committee of Conference,
the granting of relief would be subject to _Congressional review and
it would be predicated on the showing of specified type and degree of
personal hardship which might occur in the absence of such relief.
The amended language specifically excluded the granting of relief to
alien crewman (seaman and airman) and to persons who entered the
United States under educational exchange programs: In commenting
1 18 II.S.C. COW, LE Adm. News, 5488-5489 (87th Cong. 2d Sess. November 5,
1962) : 108 Congressional Record 21981—Conference Report No. 2552 (daily ed.
October 11, 1902).

183

Interim Decision #1266

on the Bill, Mr. Walter and Mr. Feighan stated that the basic
principles of a sound immigration policy, in the continuous concern
to preserve the integrity of the very important international educational exchange program, caused the conferees to exclude from the
benefits of this legislation those aliens who entered the United States
as crewmen or exchange visitors. 2 Mr. Mansfield commented that section 4 of the Bill, as agreed upon by the conferees, is in the nature of
a substitute for the provisions contained in the Senate version of the
Bill which would have permitted the Attorney General to create a
record for permanent residence in the cases of certain aliens who
entered the United States prior to October 24, 1952; that section 4
now provides a procedure within the framework of the suspension of
deportation procedures presently contained in section 244 of the Immigration and Nationality Act, and that the aliens affected would be

granted substantially the same relief that they would have received
under the provisions of section 4 of the Senate version of the Bill, with
a requirement that the action of the Attorney General in suspending
deportation be reported to Congress for approval. Mr. Seating stated
that the Conference version of section 244 has continuing future
applicability to any alien who can satisfy either the 7 or the 10 year
-

-

physical presence requirements in addition to other criteria for suspension of deportation.2
It is believed that the decision of the special inquiry officer should
be affirmed for the reasons set forth in the case of Fassilie, CateZdo
and Fevola v. Evenly, 301 F. 2d 429 (2d. Cir. March 12, 1962). In
that case the aliens involved had entered the United States on January
29, 1960, January 14, 1956 and sometime prior to July 14, 1960, respectively, all of the aliens entering this country in the status of crewmen. The District Judge granted defendant's motion against Fassilis
on two theories first, that there was no abuse by the administrative
officials of the discretion given by the statute; and, second, that the
July 14, 1960 amendment to section 245 of the Immigration and Nationality Act that became law while the administrative appeal was
pending precluded crewmen after that date from obtaining permanent
residence status under that section' On appeal, the Circuit Court
stated that there was a statutory change between the filing of the
appellants' applications and the ultimate administrative deeision disposing of these applications. (The decision of the District Director
as affirmed by the Regional Commissioner made no reference to the
statutory change enacted on July 14, 1960, excluding crewmen from
—

108 Congressional Record 22153 (daily ed. October 12, 1962).
" Volume 108 Congressional Record 22109 (daily ed. October 13, 1962).
192 F. Supp. 884 (S.D.N.Y., 1961).

2

184

Interim Decision #1266
the benefits of adjustment of status under section 245 (a) of the Immigration and Nationality Act.) The court pointed out that the
amendment of July 14, 1960, was not being applied retroactively and
that while the appellants' applications were still subject to administrative adjudication, the appellants had no established right to the
future status that they were seeking to obtain by their applications,
especially since the statute involved made the granting of such applications a matter wholly within the discretion of the Service. The court
further stated that the aliens in that case had acquired no status prior
to the amendment that they were deprived of by the amendment, for
the status each of them sought the agency to award them was not
acquirable until final administrative action upon their applications.
The court noted, that although not determinative of the result, it was

not without significance that when Congress amended section 245 of
the Immigration and Nationality Act of 1952, to preclude its application to crewmen, it did not enact a savings clause (section 405(a) )
to protect pending administrative proceedings as it had done when that
Act was adopted. The court concluded that it affirmed the decisions
of the District Director on the ground that the Commissioner was
required. by the new amendment to deny the applications and since

the result reached by the Commissioner was one over which he had no
discretion, it was unnecessary to decide whether he properly exercised
the discretion which he erroneously believed himself to have.
We find the reasoning of the Faesilis case, supra., equally applicable
to the circumstances of the case before us. Here, the respondent was
still the subject of administrative adjudication and had not established any right to the future status he was seeking to obtain by his
application. No savings clause was enacted as a part of the amendment
of section 244 by the Act of October 24, 1962. The exclusion of relief
under section 244 applies to crewmen and exchange visitors as the

result of an announced public policy on the part of Congress. The
same exclusion from the benefits of adjustment of status under section
245 of the Immigration Act of 1952 had previously been embodied in
the amendment thereto by the Act of July 14, 1960, which likewise
excluded alien crewmen from the benefits thereof. The law expresses
a clear Congressional policy and intent to exclude alien crewmen from
the benefits of the remedial legislation contained in sections 244 and
245 of the Immigration and Nationality Act. Inasmuch as in the
case of suspension of deportation, a favorable order would still require
a reference to Congress, it would appear incongruous to hold crewmen

eligible for a benefit from which Congress has specifically prescribed
their exclusion.'
5

Cf. U.S. or rel. Hintopoulos et al. v. Shan qknesay, 353 U.S. 72.

185

Interim Decision #1266
For the reasons set forth at length in the foregoing discussion, we
concur in the opinion of the special inquiry officer that the respondent,
who entered the United States as a crewman, is not eligible for adjust
ment of status under section 244(a) of the Immigration and Nation-

ality Act because of the exclusion of crewmen from the benefits of that
Act by the Act of October 24,1962 (Public Law 87-885) . The appeal

will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

186

